Citation Nr: 1017951	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected adjustment disorder. 

2.  Entitlement to an initial compensable disability rating 
for status-post fracture right (major) proximal radius.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for right ulnar neuropathy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spine disability.

5.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar spine disability.  

6.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
cervical spine disability.

7.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 1992, 
from November 2001 to May 2002, and from February 2004 to 
June 2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and a February 2007 rating decision by 
the RO in Columbia, South Carolina.  All claims are currently 
under the jurisdiction of the San Diego RO.

The Veteran presented testimony before the undersigned 
Veteran's Law Judge in January 2010.  A transcript of that 
hearing is associated with the claims folder.  

The claims file contains VA treatment records dated between 
July 2009 and January 2010, which have not yet been evaluated 
by the RO.  During his Board hearing, the Veteran waived his 
right to RO consideration of this evidence; therefore, the 
Board may proceed to adjudicate the claims.  38 C.F.R. 
§ 20.1304 (2009).

The issues of increased rating for lumbar spine disability 
and service connection for disabilities of the right shoulder 
and left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected adjustment disorder has not been manifested 
by occupational and social impairment with reduced 
reliability and productivity.

2.  Throughout the rating period on appeal, the Veteran's 
service-connected right radial fracture has not been 
manifested by limitation of flexion to 110 degrees or less, 
or limitation of extension to 45 degrees or more.  

3.  Throughout the rating period on appeal, the Veteran's 
right ulnar neuropathy has been manifested by no more than 
mild partial paralysis.  

4.  Throughout the rating period on appeal, the Veteran's 
service-connected cervical strain has not been manifested by 
forward flexion to less than 60 degrees or combined range of 
motion in the cervical spine to less than 170 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for adjustment disorder have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).


2.  The criteria for an initial compensable disability rating 
for right radial fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5206 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for right ulnar neuropathy have not been met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8516 (2009).

4.  The criteria for an initial disability rating in excess 
of 10 percent for cervical strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the claims involving the initial ratings, the 
Board notes that in cases such as this, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claims were 
awarded with an effective date of June 22, 2005, the first 
day after his separation from service, and the initial 
ratings were assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for higher ratings.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (fed. Cir. 2009).  

With respect to the claims decided herein, VA has obtained 
service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


Adjustment Disorder

The Veteran is seeking an initial disability rating in excess 
of the currently assigned 30 percent for service-connected 
adjustment disorder.  Service connection was granted for 
adjustment disorder with depressive features (claimed as a 
pain disorder), effective June 2005, and a 30 percent rating 
has been continuously in effect since then.  He contends that 
he experiences anxiety, panic attacks, flashbacks, and anger 
which interfere with his schoolwork and social relationships.  

The schedule for rating mental disorders is set forth in 38 
C.F.R. § 4.130, Diagnostic Codes (DCs) 9201-9440.  A 30 
percent rating for adjustment disorder where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, DC 9440.

A 50 percent rating for adjustment disorder is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A rating of 100 percent is not warranted unless there is 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score. GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The Veteran was afforded a VA examination in May 2005.  He 
reported that he had been in severe pain since injuring his 
back in a car accident in 2004, and that his adjustment 
disorder and depressed mood resulted from that injury.  He 
was taking medication with minimal benefits.  The Veteran 
described low energy, variable appetite, and only three to 
four hours of sleep per night with nonspecific anxiety-
related dreams.  He stated that he got along well with his 
roommate but was having trouble with his girlfriend.  He had 
been unemployed since the accident.  The Veteran identified 
his problem as sleep deprivation with fatigue leading to 
isolation, withdrawal, and depression.  He had no suicidal or 
homicidal ideation and no psychotic symptoms.  

On examination, the Veteran was alert, friendly, and 
cooperative.  He was casually dressed and neatly groomed.  He 
was oriented in all spheres and did well cognitively with no 
mistakes.  His communication was excellent and thought 
processes were normal, but his social functioning was 
limited.  The examiner diagnosed adjustment disorder with 
depressive features secondary to ongoing pain disorder and 
discogenic disease.  He assessed the Veteran's GAF as 60.  

VA treatment records dated between April and September 2006 
reflect that the Veteran consistently reported depressed mood 
which increased in severity when he was in physical pain.  He 
endorsed poor sleep, decreased memory, and low motivation and 
energy.  In May 2006, he reported that he was sleeping only 3 
hours per night and was falling behind in school.  Throughout 
this time, the Veteran's appearance was appropriate, his 
speech was spontaneous and nonpressured and his thought 
content and process were logical.  He exhibited blunted 
affect and depressed or concerned mood.  His insight was 
judged as fair to questionable, and there was no evidence of 
impaired memory.  His thought content related to current 
stressors and chronic pain.  The Veteran denied suicidal and 
homicidal ideation; however, in April 2006, he stated that he 
had passive thoughts of suicide but no plan or intent to harm 
himself.  

The Veteran was afforded a VA examination in December 2006.  
The examiner reviewed the claims file and noted that he had 
been treated for adjustment disorder secondary to a car 
accident.  He reported difficulty sleeping which led to 
diminished energy throughout the day.  He stated that he had 
lost friendships in the last couple of years because he has 
decreased patience and does not want to be around people, and 
he had broken up with his girlfriend 4 to 6 months earlier.  
He stated, however, that he occasionally attended football 
games and concerts with other people and he had recently 
joined a singles group.  

On examination, the Veteran was alert, oriented, and neatly 
dressed and groomed.  His speech was a regular rate, rhythm, 
and volume.  He described his mood as "in the dumps," but 
his affect was broad-range and appropriate to the 
conversation.  The Veteran's thought processes were logical 
and goal-directed, and he had no hallucinations or delusions.  
His judgment was good, and he denied suicidal or homicidal 
thoughts.  The examiner assessed his GAF as 65.  

The claims file contains a VA outpatient treatment record 
dated in February 2007, in which the Veteran reported that he 
was often unable to sleep at night which caused him to have a 
"bad day" the next day.  He stated that he was missing 
class and his schoolwork "had dropped."  He believed he was 
"at risk of a nervous breakdown," and reported that he did 
not attend functions as he once did.  On examination, his 
appearance was normal, his speech spontaneous, and his affect 
blunted with bland mood.  His thought content was related to 
his chronic physical pain and other stressors, and he 
exhibited signs of histrionic, obsessive thinking, with 
inconsistencies.  He was resistive to suggestions, and his 
insight was regarded as questionable.  The examiner diagnosed 
adjustment disorder, chronic, with mixed anxiety and 
depressed mood; however, she also noted "RO [rule out] 
malingering."  

During an April 2007 follow up appointment, the Veteran 
reported depressed mood, decreased appetite, and poor sleep.  
A PTSD screen was negative.  He was neatly dressed and 
groomed and exhibited flat affect with unremarkable mood.  
Speech and thought process were mostly normal, although the 
content was somewhat obsessive.  The Veteran was oriented and 
had fair insight and judgment.  There was no evidence of 
hallucinations or delusions, and he was not suicidal or 
homicidal.  

In June 2007, the Veteran reported that he had almost lost a 
friendship several months earlier because he "blew up."  He 
reported onset and terminal insomnia due to racing mind, and 
he stated that he slept on average 4 hours per night.  He 
described anhedonia and low energy.  On examination, the 
Veteran was exhibited mild psychomotor retardation and 
slightly slow speech, although his flow of thought was 
logical and goal directed.  His thought content was within 
normal limits, and je denied suicidal or homicidal ideation.  
His affect was appropriate and insight and judgment were fair 
to good.  The examiner's impression was major depressive 
disorder, and she assessed his GAF as 55.  

VA outpatient treatment records dated between July 2007 and 
January 2010 reflect that the Veteran consistently reported 
disturbed sleep, low energy, and impaired concentration.  He 
denied any suicidal or homicidal ideation.  His GAF was 
assessed as 50 to 55.  

After carefully reviewing the relevant evidence, the Board 
concludes that a disability rating in excess of the currently 
assigned 30 percent is not warranted for the Veteran's 
service-connected adjustment disorder.  Throughout the rating 
period, the Veteran has consistently described his primary 
symptoms as depressed mood, poor sleep and sleep disturbance, 
and low energy.  On occasion, he has reported such symptoms 
as decreased memory, social difficulties, and problems in 
school.  However, his speech, thought processes, judgment, 
and appearance were always found to be within normal limits, 
and he had no delusions, hallucinations, or suicidal or 
homicidal ideation.  This symptomatology is consistent with a 
30 percent rating.  

The Board acknowledges that on two occasions in 2007 the 
Veteran exhibited blunted or flattened affect and obsessive 
thought content, and in June 2007 he had mild psychomotor 
retardation and slightly slow speech.  While the GAF scores 
assigned between 2007 and 2010 were 50 to 55, and the Veteran 
complained of symptoms that may be associated with a higher 
rating, his overall functioning during these times did not 
approximate the criteria for a higher rating.  The GAF scores 
assigned after complete VA examinations in May 2005 and 
December 2006 characterized the Veteran's impairment as mild 
to moderate.  The evidence indicates that the Veteran was 
able to complete a four-year university degree during the 
course of his appeal, and although he broke up with his 
girlfriend, he maintained some positive friendships.  Thus, 
although he experienced some occupational and social 
impairment, he was generally able to function satisfactorily.  

Although the above medical evidence shows psychiatric 
disability with some occupational and social impairment, as 
indicated by the Veteran's current 30 percent rating, most of 
the symptomatology required for an increased evaluation of 50 
percent is not present.  The above evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, a disability rating in excess of 
30 percent for adjustment disorder is not warranted, and the 
claim is denied.  

Residuals of Right Radial Fracture and Ulnar Neuropathy

The Veteran is seeking an initial compensable rating for 
residuals of a fracture of the right (major) radius.  Service 
connection was granted effective June 2005, and a 
noncompensable rating has been in effect since then.  The 
Veteran contends that his symptoms warrant a higher rating.  
He is also seeking an initial rating in excess of 10 percent 
for ulnar neuropathy of the right arm.  He testified that he 
experiences numbness, tingling, and pain in his hand and arm 
that is brought on by excessive writing or typing.  

The Veteran's status post fracture of the right radius is 
rated under DC 5299-5206, limitation of flexion of the 
forearm.  Under this DC, limitation of flexion of the forearm 
of the major extremity to 100 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation is for application when 
flexion is limited to 70 degrees or 90 degrees; a 30 percent 
evaluation is warranted when flexion is limited to 55 
degrees; and a 40 percent evaluation is warranted when 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's ulnar neuropathy is evaluated pursuant to the 
criteria of 38 C.F.R. § 4.124a, DC 8516.  Under this DC, mild 
incomplete paralysis of either extremity warrants a 10 
percent rating.  Moderate incomplete paralysis warrants a 
rating of 20 percent for the minor extremity, and a 30 
percent rating for the major extremity.  Severe incomplete 
paralysis warrants a 30 percent rating for the minor 
extremity, and a 40 percent rating for the major extremity.  
A maximum evaluation of 50 percent for the minor extremity 
and 60 percent for the major extremity for complete paralysis 
of the ulnar nerve of the major upper extremity, which is 
defined as being manifested by the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  Treatment records indicate that the Veteran is right-
hand dominant.  

The Veteran was afforded a VA examination in May 2005, in 
which he reported that he had fallen and fractured his right 
elbow in 1989.  He spent 3 months in a cast but was 
eventually returned to full duty.  He described discomfort in 
his elbow that increased with cold weather, and he stated 
that over the past 6 to 12 months he had experienced pain 
shooting down his arm.  The examiner noted that nerve 
conduction studies done in December 2004 showed some ulnar 
nerve injury.  On examination, the Veteran had flexion of the 
right elbow to 160 degrees, extension to 0 degrees, and 
pronation and supination to 85 degrees each.  There was some 
tenderness as well as positive Tinel's sign over the ulnar 
nerve in the right cubital fossa consistent with a pressure 
neuropathy.  There was no significant bony tenderness over 
the radial head and elbow and no loss of motion.  The 
examiner concluded that the ulnar nerve defect was not 
related to the earlier fracture.  There was no further loss 
of motion after repetitive motion or during flares.  During a 
neurological evaluation in the same month, the Veteran 
reported pain in the wrist and distal forearm, as well as 
occasional paresthesias into the third and fourth fingers.  
On examination, he had good strength, reflexes, and sensory 
perception bilaterally.  There was a straining injury to the 
wrist, but there was no evidence of any nerve entrapment.  
Right ulnar neuropathy was diagnosed based on a nerve 
conduction study; however, the examiner noted that there were 
no objective signs of disability and that the Veteran is 
probably asymptomatic for this problem.  
VA outpatient treatment records indicate that an 
electromyogram (EMG) was done in March 2006, and right ulnar 
neuropathy was diagnosed.  Conservative treatment began in 
April 2006, in the form of ace bandages to the elbow and 
wrist areas.  In July 2006, it was noted that the Veteran had 
tenderness over the right olecranon but not over epicondyles, 
and there was full range of motion in the elbow.  There was 
tenderness over the right wrist but negative Tinel's sign.  
Ulnar neuropathy was assessed, and he needed an elbow brace 
which had been prescribed.  An October 2006 note states that 
there was no electrical evidence of radiculopathy or carpal 
tunnel syndrome on the March 2006 EMG.  

The Veteran was afforded a VA neurological examination in 
December 2006.  On examination, range of motion in the elbow 
and wrist were limited by pain, but there was no evidence of 
muscle atrophy or sensory loss.  There was no sensory or 
motor abnormality that could be attributed to the right ulnar 
nerve.  The examiner concluded that there was no evidence of 
ulnar neuropathy but only nerve conduction abnormalities.  


The Veteran was also afforded a VA orthopedic evaluation in 
December 2006.  He reported pain in the region of the right 
epicondyle that increased with writing, house cleaning, and 
carrying groceries.  Although his pain fluctuated, he did not 
have flare-ups.  He used a brace for his right elbow.  On 
examination, the Veteran had flexion and extension from 0 to 
135 degrees bilaterally, with supination to 85 degrees and 
pronation to 90 degrees on the right.  These were without 
pain and did not change with repetitive use.  There was a 
snapping tendon over the right lateral epicondyle when 
flexing and extending the elbow.  

VA outpatient treatment records indicate that the Veteran 
complained of continued elbow pain in January 2007.  In 
February 2007, he reported worse pain in his elbow and the 
anterior aspect of the forearm.  There was pain on palpation 
of the tendon in the forearm, and the examiner stated that 
this was tendonitis.  The examiner noted that a nerve 
conduction study and cervical MRI confirmed that the pain is 
not neurological.  A VA orthopedic note dated in May 2007 
notes lateral epicondylitis of the right elbow and forearm 
pain in the soft tissues, without evidence of carpal tunnel 
syndrome or ulnar neuritis.  In July 2007, the Veteran was 
seen in the emergency room when he awoke with pain, numbness, 
and tingling on his right second and third fingers.  He was 
diagnosed with carpal tunnel syndrome and advised to continue 
wearing a wrist splint.  In August 2007, the Veteran was seen 
for an orthopedic surgery consult.  He reported pain on the 
lateral and medial side of the right elbow down to the 
fingertips and stated that he had lost his job because he 
could not type fast enough.  On physical examination, there 
was tenderness over the lateral epicondyle, and he resisted a 
wrist examination because it was painful.  There was no pain 
with pronation or supination.  The examiner diagnosed lateral 
epicondylitis and injected depo and xylocaine.  An EMG done 
in September 2007 revealed no electrical evidence of ulnar 
neuropathy on either side, and no evidence of right median 
neuropathy at or distal to the wrist.  

During a VA orthopedic examination in November 2007, the 
Veteran exhibited full range of motion of the right elbow 
without pain, and an x-ray of the elbow was within normal 
limits.  There was no pain on pressure over the right lateral 
epicondyle, and EMG and nerve conduction studies of the right 
median and ulnar nerves were within normal limits.  VA 
outpatient treatment records indicate that the Veteran 
continued to report pain in his right elbow and forearm 
through May 2008.  

Based on the foregoing evidence, the Board finds that a 
compensable disability rating is not warranted for the 
Veteran's service-connected status post right radial 
fracture.  Although he has subjective complaints of pain, he 
has not exhibited limitation of motion in the right forearm 
to less than 135 degrees flexion.  There has been no finding 
of additional loss of motion with repetition or flares.  
Therefore, the limitation of motion in his forearm is not so 
severe as to warrant a compensable rating.  DeLuca, supra.  

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has specifically considered 
whether another rating code is more appropriate than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  However, the Veteran has not at any time been found 
to have ankylosis of the elbow, limitation of extension of 
the forearm to 45 degrees or more, impaired flail joint, 
nonunion of the radius and ulna, impaired supination or 
pronation due to bone fusion, or other impairment of the 
radius or ulna.  Therefore, a higher rating is not warranted 
under any of the DCs specific to disabilities of the elbow 
and forearm.  38 C.F.R. § 4.71a, DCs 5205-5213.  

The Board has also concluded that a disability rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected right ulnar neuropathy.  Although various 
EMGs have confirmed nerve conduction abnormality, no more 
than mild indications of disability have been objectively 
observed on examination.  The Veteran has exhibited 
intermittent positive Tinel's sign over the ulnar nerve, as 
well as occasional tenderness and parasthesias into the third 
and fourth fingers.  However, he has consistently been found 
to have good strength, reflexes, and sensory perception, and 
it was frequently noted that there were no symptoms of ulnar 
neuropathy.  The Board finds that this symptomatology 
represents no more than mild impairment contemplated by the 
currently-assigned 10 percent rating.  Accordingly, the claim 
must be denied.  

Cervical Spine

The Veteran is seeking an initial disability rating in excess 
of 10 percent for service-connected cervical spine 
disability.  The record reflects that he injured his cervical 
spine in a vehicle accident in February 2004, while 
transferring between military assignments.  

The Veteran's cervical spine disorder is rated under 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, under DC 5237, cervical strain.  The 
rating formula provides the following ratings, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

Unfavorable ankylosis of the entire spine (100 percent);
Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

The Veteran was afforded a VA examination of his cervical 
spine in May 2005.  He reported that he frequently 
experiences a very stiff neck, decreased range of motion, and 
some neurologic tingling to his arms and hands.  He did not 
wear a brace on his neck, and he reported that he had not 
missed work because of his neck symptoms.  The examiner noted 
that no radiculopathy was detected on nerve conduction 
studies.  On examination, the Veteran's neck was symmetrical 
and normal in appearance.  There was mild muscle spasm with 
extension, which was limited to 30 degrees.  He had forward 
flexion to 60 degrees, right and left flexion to 30 degrees, 
and right and left rotation to 80 degrees.  There were no 
specific defects other than generalized stiffness, and a 
compression test was negative.  He was diagnosed as having 
chronic cervical muscular strain.  

The Veteran was afforded a VA examination of his spine in 
December 2006.  He reported posterior neck pain and decreased 
range of motion, and he felt that the pain sometimes radiated 
into his right shoulder.  There were no incapacitating 
episodes requiring bedrest, but he experienced flare-ups up 
to two times per week in which he had to alter his 
activities, such as changing position.  On examination, he 
had forward flexion to 60 degrees and extension to 20 
degrees.  He was able to rotate 60 degrees in both directions 
and laterally flex 25 degrees to the right and 20 degrees to 
the left.  There was pain at the end of range with all 
movements, but there was no additional loss of motion with 
repetition.  There was some diffuse mild tenderness 
posteriorly to palpation, but there was no spasm.  Motor 
strength and light touch sensation were normal in both upper 
extremities.  Deep tendon reflexes were 2+ and symmetrical, 
and the Veteran's gait was normal.  An MRI indicated 
degenerative changes of the cervical spine, but there was no 
significant spinal stenosis and intervertebral nerve root 
canals were widely patent.  

During an orthopedic examination in November 2007, there was 
no list, spasm, or scoliosis of the cervical spine.  There 
was full range of motion, with some pain at the extremes.  An 
MRI indicated minimal left neural foramina narrowing at C4-C5 
but was otherwise unremarkable.  

After carefully reviewing the relevant evidence, the Board 
finds that a disability rating in excess of 10 percent is not 
warranted for the Veteran's cervical strain.  Even with 
consideration of the effects of pain and repetitive use, the 
evidence does not indicate that the Veteran has ever 
exhibited forward flexion of the cervical spine to less than 
30 degrees or combined range of motion in the cervical spine 
to less than 170 degrees.  There is no objective evidence of 
any neurological symptoms associated with cervical strain.  
The Board acknowledges that muscle spasm has been objectively 
noted; however, this is contemplated by the currently-
assigned 10 percent rating.  Accordingly, the claim for an 
increased rating for cervical strain must be denied.  

In reaching this determination, the benefit-of-the-doubt rule 
has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Ratings

The Veteran has reported that symptoms associated with the 
disabilities discussed here have caused him to miss time from 
school and medical appointments.  As such, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008). 

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's disabilities.  The 
competent medical evidence of record shows that his right 
radius and cervical spine disabilities are primarily 
manifested by pain, tenderness and limitation of motion.  
Many of the applicable diagnostic codes used to rate the 
those disabilities provide for ratings based on limitation of 
motion.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The primary 
manifestations of ulnar neuropathy are loss of strength and 
sensory perception; the effects of which are specifically 
contemplated in the rating criteria.  The Veteran's 
adjustment disorder is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate 
these impairments.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected disabilities are 
adequate and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 30 percent for 
adjustment disorder is denied.

An initial compensable disability rating for residuals of 
right radial fracture is denied.  

An initial disability rating in excess of 10 percent for 
right ulnar neuropathy is denied.  

An initial disability rating in excess of 10 percent for a 
cervical spine disorder is denied.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking an increased rating for 
his service-connected disability of the lumbar spine, as well 
as service connection for disabilities of the right shoulder 
and left knee, which he contends may be radiculopathy 
secondary to his service-connected spine disorders.  
Alternatively, he suggests that his knee disability may have 
resulted from his abnormal gait due to his back condition.  

The evidence indicates that the Veteran has had a bilateral 
laminectomy at the L5-S1 level, with insertion of metallic 
stabilization rods and pedicle screws.  Mild degenerative 
changes have been noted in the lumbar spine, as well as disc 
bulge.  He has complained of low back pain that radiates to 
both lower extremities, especially the back of the thighs and 
the knees.  The Veteran has reported difficulty climbing 
stairs and states that his lumbar spine disorder affects the 
way he walks.  In June 2006, it was noted that there was a 
functional discrepancy in the length of the Veteran's legs 
which might be related to a previous laminectomy.  An MRI in 
July 2008 indicated diffuse posterior disc bulge at L4-5 
which may cause mild bilateral lower recess and neural 
foramina stenosis.  An orthopedic treatment note dated in 
January 2010 indicates possible lumbar radiculopathy.

Disabilities of the spine are generally rated on the basis of 
limitation of motion, although any associated objective 
neurologic abnormalities are to be rated separately under the 
appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injures of the Spine, Note 1.  The Board 
notes that no nerve conduction studies have been done with 
respect to the Veteran's clamed left lower extremity pain.  
Since both the orthopedic and neurological symptoms of his 
low back disorder must be considered in the assigned rating, 
the Board finds that the extent of the Veteran's lumbar spine 
disorder cannot be determined at this time.  A remand is 
required to assess the severity of all symptoms which may be 
associated with his lumbar spine disability.  

The Veteran's right shoulder pain has been variously 
attributed to tendonitis, bursitis, and a rotator cuff 
injury, and an adhesive capsulitis.  He was also found to 
have mild thoracic scoliosis in June 2006.  Although it has 
been determined that his shoulder symptoms do not result from 
radiculopathy related to the cervical spine disability, no 
opinion has been offered as to whether the orthopedic and 
muscular symptoms of his claimed shoulder disability may be 
related to service, either as directly resulting from the 
automobile accident which caused his spine disabilities, or 
as secondary to those disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination of his back, 
to identify all orthopedic and 
neurological manifestations of the 
service-connected lumbar spine disorder 
and to determine the current nature and 
likely etiology of the claimed left knee 
condition.  The claims file must be made 
available to the examiner for review 
prior to the examination.  

With regard to the back:  a complete 
description of his symptoms should be 
obtained from the Veteran.  All 
manifestations should be noted.  The 
examination report should specifically 
document range of motion and the effect 
of pain on motion.  For any diagnosed 
neurological disorder, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the disorder is 
related to the Veteran's lumbar spine 
disability.  The examiner should provide 
a rationale for all opinions given. 

With regard to any diagnosed left knee 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not caused or aggravated by the 
service-connected back disability.  In 
reaching this determination, the examiner 
must consider whether the lumbar spine 
disability either initially caused left 
knee disability, or chronically 
aggravated it beyond a level due to the 
natural disease process.  If the examiner 
concludes that the latter occurred, i.e., 
chronic worsening of nonservice-connected 
disability by a service-connected 
disability, the examiner must identify 
the degree of aggravation above and 
beyond the baseline level of severity of 
the nonservice-connected disability. 

A complete rationale should be provided 
for any opinion expressed.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
right shoulder disorder.  All diagnostic 
tests and studies indicated by the 
examiner should be performed.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  Based on the examination 
and review of the record, the examiner 
must answer the following questions:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed right shoulder 
disorder is directly related to the 
Veteran's military service, to include 
the automobile accident in which he was 
involved in February 2004?

Is it at least as likely as not that any 
currently diagnosed right shoulder 
disorder is caused or aggravated by any 
of the Veteran's service-connected 
cervical spine disability?  In reaching 
this determination, the examiner must 
consider whether the cervical spine 
disability either initially caused right 
shoulder disability, or chronically 
aggravated it beyond a level due to the 
natural disease process.  If the examiner 
concludes that the latter occurred, i.e., 
chronic worsening of nonservice-connected 
disability by a service-connected 
disability, the examiner must identify 
the degree of aggravation above and 
beyond the baseline level of severity of 
the nonservice-connected disability. 

A complete rationale should be provided 
for any opinion expressed.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


